DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, last line , after the words “by the rotation driving section”, add the words “wherein the sample stage is tiltable about a tilt axis, and wherein eucentric positions of the tilt axis and the flip axis coincide with each other”.
Cancel claim 2.
In claim 3, line 2, replace “according to claim 2” with “according to claim 1”.
Authorization for this examiner’s amendment was given in an interview with Bruce Adams on 1 June 2022.
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a composite charged particle beam apparatus with a sample holder having a base stage, a rotation driving section configured to be driven by a motor, a rotation stand rotatable around a flip axis by the driving of the rotation driving section, and a TEM grid, wherein the TEM grid is movable within a plane perpendicular to an observation surface of the thin sample with the rotation stand by being reciprocally driven around the flip axis by the rotation driving section, and the sample stage is tiltable about a tilt axis, wherein eucentric positions of the tilt axis and the flip axis coincide with each other.
In the prior art, TEM sample stages are taught by Kodama (US 6,838,685 B1), Tappel (US 20070125958 A1), Amador (US 20110017922 A1), and Nakajima (US 20120298884 A1), but they not teach a sample reciprocally driven around a flip axis which has a eucentric position coinciding with a sample tilt axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881